Title: To Thomas Jefferson from Caesar Augustus Rodney, 16 January 1806
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            
                            Philada. jany. 16th. 1806
                        
                        I take the liberty of introducing to your acquaintance William Cooch Esq. a very reputable & influential
                            citizen of New-Castle County in the State of Delaware & for many years a member of the legislature. His political
                            principles are those of a genuine Republican. He is going on business to Virginia & wishes on his way to call & pay
                            his personal respects to you. I am Dear Sir 
                  Yours Very Sincerely
                        
                            Caesar A. Rodney
                            
                        
                    